DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5, 29-33, and 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 4 and 32, the limitation “bitmap representing at least one transmission timeslot and at least one reception timeslot” was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification discloses transmission subframe and reception subframe in Figs. 2-5 but not the timeslot, as claimed. 
Regarding claims 5 and 33, the limitation “a next reception timeslot” and “a next transmission timeslot” was not described in the specification in such a way as to enable one skilled in the art to which 
Regarding claim 29, the limitation “a transmission timeslot” recited in line 11 was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification discloses transmission subframe and reception subframe in Figs. 2-5 but not the transmission timeslot, as claimed.
Claims 30-31 and 35-37 are automatically rejected to for the reasons as set forth in rejected independent claim 29.
Allowable Subject Matter
Claims 1-3, 7-11, 13, and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or fairly suggest determining, generating, and transmitting transmission reception pattern for the sidelink communication in a third control information message in response to receiving a second control information message from a remote unit, wherein the second control information message is in response to the remote unit receiving one or more data processes scheduled by a first control information message from a relay unit, as specified in independent claim 1.
Conclusion
Khoryaev et al (US 2018/0069664 A1) discloses selecting relay UE to relay proximity services traffic.
Faurie et al (US 2016/0338094 A1) discloses allocating resources for D2D transmission.
Yasukawa et al (US 2018/0110037 A1) discloses resource configuration for D2D transmission.
Yin et al (US 2017/0353819 A1) disclose resource allocation on relay channel in wireless system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472